Case 0:21-cr-60163-JIC Document 1 Entered on FLSD Docket 06/09/2021 Page 1 of 6KS


                                                                                         Jun 8, 2021


                           UNITED STA TES D ISTR ICT C OU RT
                           SOU THERN DISTR ICT OF FLO RIDA

                      21-60163-CR-COHN/STRAUSS
                         CA SE N O .
                                      18U.S.C.j641
                                      18U.S.C.j981(a)(1)(C)
  U NITED STA TES OF AM ERICA ,

  VS.

  CLA UDE YV O N G AU THIER,

                Defendant.
                                               /

                                         IND ICTM ENT

        The Grand Jury chargesthat:

                                         CO UN TS 1-26
                                   TheftofGovernm entM oney
                                        (18U.S.C.j641)
         Onoraboutthedateslisfedbelow,inBrowardCounty,intheSouthernbistrictofFlorida,
  and elsewhere,the D efendant,

                                  CLAU DE Y VO N G AU TH IER,

  did knowingly and w illfully,em bezzle,steal,purloin and convertto his ow n use,m oney of the

  United States and a departm ent and agency thereof,that is,the United States Social Security

  Adm inistration,theaggregateamountofwhichexceeded$1,000,thatis,SocialSecurity disability
  benefts,to which the defendantwasnotentitled:

    COVNT AN RwXT
              gxvjMATE
                  g    DXSCujPyyox oyiBfzxyiy'
                                             l'rj : xA
                                                    Ajotjxr
                                                         NT
                                                          #
        1           07/01/16          SocialSecurity DisabilityBenefits         $718

        2           08/03/16         SocialSecurity DisabilityBenefits          $718
Case 0:21-cr-60163-JIC Document 1 Entered on FLSD Docket 06/09/2021 Page 2 of 6




       3         09/02/16     SocialSecurityDisability Benefits   $718

       4         10/03/16     SocialSecurityDisabilityBenefits    $718

       5         11/03/16     SocialSecurityDisabilityBenefits    $718

       6         12/02/16     SocialSecurityDisabilityBenefits    $718

       7         01/03/17     SocialSecurityDisabilityBenefits    $718

       8         02/03/17     SocialSectuityDisabilityBenelts     $718

       9         03/03/17     SocialSecurity DisabilityBenefks    $718

      10         04/03/17     SocialSecurity DisabilityBenefks    $718

                 05/03/17     SocialSecurity DisabilityBenefits   $718

                 06/02/17     SocialSecurity DisabilityBenefits   $718

      13         07/03/17     SocialSecurity DisabilityBenefits   $718

      14         08/03/17     SocialSecurity DisabilityBenetits   $718

                 09/01/17     SocialSecurity DisabilityBenefits   $718

      16         10/03/17     SocialSecurity DisabilityBenefits   $718

      17         11/03/17     SocialSecurity DisabilityBenelts    $718

      18         12/01/17     SocialSecurity DisabilityBenefits   $718



                                        2
    Case 0:21-cr-60163-JIC Document 1 Entered on FLSD Docket 06/09/2021 Page 3 of 6




           19           01/03/18         SocialSecurity DisabilityBenetks            $718

'
           20           02/02/18         SocialSecurityDisabilityBenefits            $718

           21           03/02/18         SocialSecurityDisabilityBenefits            $718

           22           04/03/18         SocialSecurityDisabilityBenefits            $718

           23           05/03/18         SocialSecurityDisabilityBenefits            $718

           24            06/01/18        SocialSecurityDisabilityBenefits            $718

           25            07/03/18        SocialSecurityDisabilityBenefits             $718

           26            08/03/18        SocialSecurityDisabilityBenefits            $718

             A llin violation ofTitle 18,United StatesCodè,Section 641.

                                             FO RFEITURE
                                        (18U.S.C.j981(a)(1)(C))
             The allegations of this lndictm ent are hereby re-alleged and by this reference f'
                                                                                              ully

      incorporated herein forthepup oseofalleging forfeituretotheUnited StatesofAm ericaofcertain

      property in w hich the deféndant,CLAU DE YV ON GA UTH IER ,hasan interest.

             Upon conviction ofa violation ofTitle 18,United States Code,Section 641,as alleged in

      thisIndictm ent,thedefendantshallforfeitto theU nited Statesany property constituting,orderived

      from ,proceedsthedefendantobtained directly orindirectly,astheresultofsuch violation pursuant

      toTitle18,UnitedStatesCode,Section 981(a)(1)(C).




                                                    3
    Case 0:21-cr-60163-JIC Document 1 Entered on FLSD Docket 06/09/2021 Page 4 of 6




                     A1lpursuanttoTitle18,UnitedStatesCode,SectionI81(a)(1)(C),andtheproceduresset
                 $
        fol'th atTitle 21,U nited StatesCode,Section 853,asincop orated by Title28,U nited StatesCode,

        Section2461(c).

                                                           FOREPER SON
    r                  *

                               '                 tfow
        JUANANTO 10GONZALEZ Y<- œa l- oulu
        A CTW G UN ITED STA TES A TTORN EY

         P   ,        ' Af X
                           *       '
        DAVID A .SNIDER
        ASSISTAN T UNITED STA TES ATTORNEY




1




                                                       4
                                                                                    x*.
   Case 0:21-cr-60163-JIC Document 1 Entered on FLSD Docket 06/09/2021 Page 5 of 6
                                           UM TED STAT ESDISTRICT COIJIW
                                           SOUTH ERN DISTRIG O F FLOD A

  W TED STATES OF AG W CA                              CASE NO.
  V.
  C LAUDE YVON GA UTH IER                              C ERTIFICATE O F TRIA L ATTORNEYA
                                                       SupersedingCaselnformation:
               Defendant.                   /
    CourtDivision:(SelectOne)                          Newdefendantts) I--IYes I--INo
   F-lMùami N Keywest IZ FTL                           Numberofnewdefendants
   I
   --IWPB N F'I'P                                      Totalnumberofcotmts
        1. 1havecarefully consideredtheallegationsoftheindictment,thenumberofdefendants,thenumberofproG ble
           witnessesandthelegalcomplexitiesofthelndictm ent/lnform ation attachedhereto.
        2. 1am awarethattheinform ation supplied onthisstatementwillberelied uponby theJudgesofthisCourtin
           settingtheircalendarsand scheduling criminaltrialsunderthemandateoftheSpeedy TrialAct,
           Title28U .S.C.Section 3161.
        3.lnterpreter:(YesorNo) No
          Listlanguageand/ordialect                     )
        4. Tiliscase willtake 2 daysforthepartiestotry.
        5.Pleasecheck appropriatecategory and typeofoffenselistedbelow:
               (Checkonlyone)                          (Checkonlyone)
         I 0to5days              Iu
                                  z                   Petty             EqI
         11 6to10days            EEI                  Minor             EEI
         l1I 11to20days          (71                  Misdemeanor       EEI
         IV 21to60days           (71                  Felony            Lz
         V 61daysandover         (7EI
        6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) NO
           lfyes:Judge                                 CaseNo.
           (Att
              achcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatler? (YesorNo)No
           lfyes:M agistrateCase No.
           Related m iscellaneousnumbers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           Isthisapotentialdeathpenaltycase?(YesorNo) N0
        7.Doesthiscase originatefrom am atterpending in theCentralRegion oftheU .S.Attorney'sOfficepriorto
           August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
        8.Doesthiscase originatefrom am atterpending intheN orthernRegion oftheU.S.Attorney'sOfficepriorto
           August8,2014(Mag.JudgeShaniekMaynard?(YesorNo) No
        9.Doesthiscase originatefrom am atterpending in theCentralRegion oftheU.S.Atlorney'
                                                                                          sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No


                                                                    ZV     'X Y         '
                                                                   David A .Snider
                                                                   AssistantUnited States Attorney
                                                                   CourtID No.      A5502260
*penaltySheetts)att
                  achal                                                                              REV 3/19/21
Case 0:21-cr-60163-JIC Document 1 Entered on FLSD Docket 06/09/2021 Page 6 of 6




                          UNITED STA TES D ISTR IC T C OU RT
                          SOU THERN DISTR ICT OF FLO RIDA

                                    PENALTY SH EET

  D efendant'sN am e:C LA UDE YV O N G AUTH IER



  Counts# 1-26

  TheftofGovernm entM oney

  Title 18,United StatesCode.Section 641

  *M ax.Penaltv: Ten (10)vears'imprisonmenk astoeach count
   *Refersonly to possible term ofincarceration,doesnotinclude possible fines,restitution,
           specialassessm çnts,parole term s,or forfeiture thatm ay be applicable.
